Citation Nr: 0522438	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  97-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the reduction in the rating for the veteran's 
service-connected post-traumatic stress disorder (PTSD), from 
100 percent to zero percent, was proper.

2.  Entitlement to a compensable disability rating for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active service from May 1975 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In October 2000, the Board affirmed an RO decision which 
reduced the rating for the service-connected PTSD from 100 
percent to noncompensable.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and, in an April 2001 Order, the Court vacated 
the Board's decision and remanded the matter to insure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Thereafter, in May 2002, the Board considered 
additional procedural and evidentiary development and 
rendered another decision which included the determination 
that the reduction in the rating for the veteran's service-
connected PTSD, from 100 percent to zero percent, was proper.  
The May 2002 decision also noted that the veteran was 
appealing the rating of the PTSD and, under authority in 
effect at the time, initiated development of the increased 
rating issue.  The veteran once again appealed this decision 
to the Court, which vacated the decision and remanded the 
issue in July 2003.  The matter again came before the Board 
and was remanded for additional development in July 2004.  
The requested action having been accomplished, the RO has 
transferred the claims file to the Board.


FINDINGS OF FACT

1.  In June 1996, the RO proposed reduction of the veteran's 
100 percent evaluation for his service-connected PTSD.

2.  In September 1996, the RO reduced the veteran's 100 
percent disability evaluation for PTSD to zero percent 
disabling, effective December 1, 1996.

3.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the veteran's service-
connected disability as to warrant reduction in the assigned 
100 percent disability rating.

4.  The issue of entitlement to a compensable disability 
rating for PTSD is rendered moot by the restoration of a 100 
percent rating.


CONCLUSIONS OF LAW

1.  Restoration of the 100 percent disability rating for the 
service-connected PTSD is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 3.343(a), 3.344(a), (c) 
(2004).

2.  Dismissal of the issue of entitlement to a compensable 
disability rating for PTSD is warranted.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.

Analysis

The Board finds that the reduction of the 100 percent rating 
for PTSD to zero percent was not proper and restoration is in 
order.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155.  The Board observes that prior to 
reducing the veteran's service-connected PTSD, VA must comply 
with the provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. 
§ 3.150(e), (h).  In the present case, the veteran has not 
contended that his reduction was procedurally deficient and 
review of the record indicates that all notification 
requirements have been satisfied.  Specifically, the rating 
reduction was proposed in June 1996; notice was sent to the 
veteran in June 1996, and the reduction was implemented in 
September 1996, effective from December 1, 1996.  
Accordingly, the question that remains is whether the 
evidence on which the reduction was based supported the 
reduction.

Reductions in rating of a service-connected disability are 
generally governed by 38 C.F.R. § 3.344.  Paragraph (c) of 
this regulation provides that the provisions of paragraphs 
(a) and (b) apply only to "ratings which have continued for 
long periods of time at the same level (5 years or more)."  
In all other cases, an adequate reexamination that discloses 
improvement in a condition that has not stabilized will 
warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).  In 
the present case, the veteran's 100 percent disability 
evaluation was in effect from August 22, 1994, to December 1, 
1996, a period of approximately two years and three months.  
Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
for application in this case.  

In cases such as this, the Board must focus upon evidence 
available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of corroborating whether the 
condition had demonstrated actual improvement.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken to ensure that a change in an examiner's 
evaluation reflects an actual change of the veteran's 
condition and not merely a difference in thoroughness of the 
examination or in descriptive terms, when viewed in relation 
to the prior disability history.  See 38 C.F.R. §§ 4.1, 4.2, 
4.13; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 
Brown v. Brown, 5 Vet. App. 413, 420-422 (1993).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Under the schedular criteria in effect at the time of the 
reduction in the veteran's service-connected PTSD, a 100 
percent evaluation required that attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  See Johnson 
v. Brown, 7 Vet. App. 95 (1994) (holding that the criteria in 
38 C.F.R. § 4.132 for a 100 percent rating are each 
independent bases for granting a 100 percent rating).

The evidence of record at the time of the December 1994 
rating decision, which granted service connection for PTSD 
and assigned a schedular evaluation of 100 percent disabling, 
consisted of the veteran's service medical records and VA 
hospitalization reports.  Although the service medical 
records are silent with respect to psychiatric complaints or 
treatment, the veteran's VA hospitalization records showed 
that he had a long history of treatment and hospitalization 
for mental disorders.  Specifically, the veteran was 
hospitalized in January and February 1991.  The Discharge 
Summary reflects a diagnosis of schizophrenia, paranoid type, 
and notes that the veteran's employability was limited by his 
illness to the degree that he would be able to work in a 
sheltered or low stress job setting.  The veteran was also 
hospitalized from May to July 1991.  The Discharge Summary 
reflects diagnoses of schizoaffective disorder, alcohol 
dependence and cannabis use, and dysthymia.  A September 1994 
VA hospital discharge summary includes a history of 
psychiatric symptoms beginning in 1976, depression from 1984 
to 1991 and psychoses thereafter.  This summary also includes 
diagnoses for major depression with psychotic features, a 
dissociative disorder, and PTSD.  The examiner concluded that 
the veteran had experienced significant PTSD symptoms in 
addition to major depression and dissociative symptoms, all 
of which resulted in a clear decline in functioning over the 
last several years and resulted in the inability to hold even 
a part-time job to support himself as well as an inability to 
retain custody of his own children.  These treatment records 
as well as the veteran's August 1994 written statement 
confirm that he has received Social Security Administration 
(SSA) disability benefits for schizophrenia with major 
depression.  

In September 1996, the RO decreased the veteran's 100 percent 
schedular rating for PTSD to zero percent disabling on the 
basis of medical evidence consisting of VA PTSD examinations 
dated in March 1996 and May 1996.  

The March 1996 examination report reflects diagnoses of 
severe psychotic disorder not otherwise specified, PTSD by 
history with mild symptoms, and chronic alcohol abuse.  The 
examiner concluded that the veteran is not competent to 
handle his own finances and that he suffers mainly from a 
psychotic disorder.  The veteran appeared to be mostly 
disabled from the flat affect, poor judgment, odd and 
disorganized thinking, and auditory hallucinations.  With 
respect to PTSD symptoms, the examiner noted that such were 
not well documented and were not well expressed.  The 
examiner was unsure about the diagnosis of PTSD and concluded 
that the veteran was severely disabled from a psychotic 
disorder.  

The May 1996 examination report reflects diagnoses of alcohol 
abuse, psychosis NOS (not otherwise specified), and affective 
disorder NOS, rule out organic affective disorder as 
evidenced by history of head injuries and overdose of 
barbiturates.  The examiner noted that a diagnosis of PTSD 
could not be supported.  This examination report includes a 
conclusion that the veteran is not able to manage his 
finances on his own.

Review of the medical evidence of record at the time of the 
September 1996 reduction of the veteran's 100 percent 
schedular rating for PTSD to zero percent disabling, reflects 
that the veteran's psychiatric symptoms were diagnosed as 
PTSD as well as other psychiatric disabilities, to include 
psychosis, affective disorder, bipolar disorder, and 
schizoaffective disorder.  Moreover, the March 1996 and May 
1996 examination reports noted that symptoms of PTSD were not 
well documented or expressed and that a diagnosis of PTSD 
could not be supported.  It appears that one of the reasons 
for the reduction in the assigned disability rating from 100 
percent to noncompensable was due to the presence of 
additional nonservice-connected psychiatric disabilities.  In 
this regard, it is noted that the March 1996 VA examination 
report found the veteran's PTSD as mildly disabling.  
However, in the absence of specific medical evidence 
differentiating which psychiatric symptoms are attributable 
to the veteran's service-connected PTSD disability and which 
symptoms are associated with any nonservice-connected 
psychiatric disability, the Board will consider all of the 
veteran's psychiatric symptoms as reported in VA treatment 
records as if they are a part of his service-connected 
disorder, for the purpose of addressing the proper evaluation 
assignable for service-connected psychiatric disability.  See 
Mittleider v. West, 11 Vet. App 181, 182 (1998).

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. 
§ 1155.  After reviewing the record, the Board finds that 
there is insufficient medical evidence of record which 
establishes that the veteran's service-connected PTSD 
improved.  Although the veteran's psychiatric symptoms have 
been variously diagnosed, to include questioning the 
diagnosis of PTSD altogether, the objective evidence has 
consistently shown that the veteran has a diagnosis of PTSD 
and he is unemployable as a result of his illness.  

The September 1996 rating decision which reduced the 
schedular evaluation assigned for the veteran's PTSD relied 
on objective evidence which continued to reflect severe 
psychiatric disability.  Indeed, it is noted that the 
symptomatology reported by the veteran on the basis of which 
the 100 percent evaluation was assigned is essentially the 
same as the symptomatology reported at the time of his VA 
examinations in March and May 1996.  

Upon consideration of the foregoing, the Board finds that the 
medical evidence of record at the time of the reduction was 
indicative of psychiatric pathology consistent with that 
warranting the assignment of a 100 percent disability rating.  
In the opinion of the Board, under these circumstances, the 
rating should not have been reduced, especially absent 
objective evidence of improvement in the veteran's PTSD.  For 
these reasons the Board finds that the veteran is entitled to 
restoration of the previously assigned 100 percent disability 
rating for PTSD.  To that extent, the appeal is granted.

With respect to the issue of entitlement to a compensable 
rating for PTSD, inasmuch as the 100 percent schedular 
evaluation for PTSD has been restored effective from the date 
of the reduction, the highest available evaluation has been 
assigned and the claim for an increased rating is no longer 
in controversy.  Hence, that claim must be dismissed as moot.  
See Smith (Irma) v. Brown, 10 Vet. App. 330, 334 (1997) 
(dismissal is the proper remedy to employ when an appeal has 
become moot).


ORDER

The 100 percent rating for PTSD is restored, effective the 
date of the reduction, subject to controlling regulations 
applicable to the payment of monetary benefits.

The issue of entitlement to a compensable rating for PTSD is 
dismissed.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


